Exhibit 3
                                                   s. .
                                                  'ttcsisle




                                    2%   )
                                                              •




No. 202.1

                                         EXECUTIVE ORDER

                         Continuing Temporary Suspension and Modification of Laws
                                     Relating to the Disaster Emergency

      WHEREAS, on March 7, 2020, I issued Executive Order Number 202, declaring a State disaster
emergency for the entire State of New York;

       WHEREAS, both travel-related cases and community contact transmission of COVID-19 have
been documented in New York State and are expected to be continue; and

       NOW, THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York, by virtue of the
authority vested in me by the Constitution and the laws of the State of New York, do hereby continue
Executive Order 202, dated March 7, 2020, and I hereby continue any suspension or modification of law
made by Executive Order 202 for thirty dap until April 11, 2020, except that such Executive Order is
amended to read as follows:

        FURTHER, pursuant to the authority vested in me by Section 29-a of Article 2-B of the Executive
Law to temporarily suspend or modify any statute, local law, ordinance, order, rule, or regulation, or parts
thereof, of any agency during a State disaster emergency, if compliance with such statute, local law,
ordinance, order, rule, or regulation would prevent, hinder, or delay action necessary to cope with the
disaster emergency or if necessary to assist or aid in coping with such disaster, I hereby temporarily
suspend or modify, for the period from the date of this Executive Order through April 11, 2020 the
following:

Suspension of laws and regulations to allow for expansion of services and temporary facilities for
health and human service providers:

    •   Subdivisions (a) and (e) of section 401.3 and section 710.1 of Title 10 of the NYCRR, to the extent
        necessary to allow hospitals to make temporary changes to physical plant, bed capacities, and
        services provided, upon approval of the Commissioner of Health, in response to a surge in patient
        census;

    •   Parts 709 and 710 of Title 10 of the NYCRR, to the extent necessary to allow construction
        applications for temporary hospital locations and extensions to be approved by the Commissioner of
        Health without considering the recommendation of the health systems agency or the Public Health
        and Health Planning Council, and to take such further measures as may be necessary to expedite
        departmental reviews for such approval;

    •   Sections 34-2.6 and 58-1.7 of Title 10 of the NYCRR, to the extent necessary to permit clinical
        laboratories to operate temporary collecting stations to collect specimen from individuals suspected
        of suffering from a COVID-19 infection;

    •   Section 41.34 of the Mental Hygiene law and Part 620 and section 686.3 of Title 14 of the NYCRR,
        to the extent necessary to allow facilities certified pursuant to Article 16 of the Mental Hygiene law
        to increase and/or exceed certified capacity limits without following site selection procedures and/or
        without providing notification to the appropriate local governmental unit upon approval of the
        commissioner of OPWDD;
  •       Section 33.17 of the Mental Hygiene Law and associated regulations to the extent necessary to
          permit providers to utilize staff members in the most effective means possible to transport
          individuals receiving services from the Office of Mental Health or a program or provider under the
          jurisdiction of the Office of Mental Health during the emergency, provided such facilities take all
          reasonable measures to protect the health and safety of such individuals;

  •       Sections 29.11 and 29.15 Mental Hygiene Law and section 517 of Title 14 of the NYCRR to the
          extent necessary to permit mental health facilities licensed pursuant to Article 31 of the Mental
          Hygiene Law that are treating patients during the emergency to rapidly discharge, including
          conditionally discharge, transfer, or receive such patients, as authorized by the Commissioner of the
          Office of Mental Health, provided such facilities take all reasonable measures to protect the health
          and safety of such patients and residents, including safe transfer and discharge practices;

  •       Section 29.13 of the Mental Hygiene Law and associated regulations to the extent individuals in
          areas affected by the emergency are temporarily receiving services from different providers, whose
          immediate priority is to stabilize the individual, address acute symptoms, and provide supports
          including medication and stress relief, such that it is impossible to comply with development,
          assessment, scope and frequency, and documentation requirements for treatment plans;

  •       Sections 131, 132 and 349-a of the Social Services Law to the extent necessary to allow screenings
          to be conducted by telephone;

  •       Sections 2510 and 2511 of the Public Health Law, to the extent necessary to waive or revise
          eligibility criteria, documentation requirements, or premium contributions; modify covered health
          care services or the scope and level of such services set forth in contracts; increase subsidy
          payments to approved organizations, including the maximum dollar amount set forth in contracts; or
          provide extensions for required reports due by approved organizations in accordance with contracts;

   •      Subdivision 4 of section 6909 of the Education Law, subdivision 6 of section 6527 of the Education
          Law, and section 64.7 of Title 8 of the NYCRR, to the extent necessary to permit physicians and
          certified nurse practitioners to issue a non-patient specific regimen to nurses or any such other
          persons authorized by law or by this executive order to collect throat or nasopharyngeal swab
          specimens from individuals suspected of suffering from a COVID-19 infection, for purposes of
          testing, or to perform such other tasks as may be necessary to provide care for individuals diagnosed
          or suspected of suffering from a COVID-19 infection;

   •      Section 400.9 and paragraph 7 of subdivision h of section 405.9 of Title 10 of the NYCRR, to the
          extent necessary to permit general hospitals and nursing homes licensed pursuant to Article 28 of
          the Public Health Law ("Article 28 facilities") that are treating patients during the disaster
          emergency to rapidly discharge, transfer, or receive such patients, as authorized by the
          Commissioner of Health, provided such facilities take all reasonable measures to protect the health
          and safety of such patients and residents, including safe transfer and discharge practices, and to
          comply with the Emergency Medical Treatment and Active Labor Act (42 U.S.C. section 1395dd)
          and any associated regulations;

   • Subdivision 3 of section 2801-a of the Public Health Law and section 600.1 of Title 10 of the
     NYCRR, to the extent necessary to permit the Commissioner of Health to approve the establishment
     of temporary hospital locations and extensions without following the standard approval processes
     and to take such further measures as may be necessary to expedite departmental reviews for such
     approval;
   • Section 2999-cc of the Public Health Law and any regulatory provisions promulgated thereunder by
     the Department of Health, the Office of Mental Health, the Office of Addiction Services and
     Supports, and the Office for People with Developmental Disabilities, to the extent necessary to
     allow additional telehealth provider categories and modalities, to permit other types of practitioners
     to deliver services within their scopes of practice and to authorize the use of certain technologies for
     the delivery of health care services to established patients, pursuant to such limitations as the
     commissioners of such agencies may determine appropriate;

Suspension of laws and regulations relating to child care to allow flexibility for providers while
continuing to protect the health and safety of children:

      •    Sections 414.7, 416.7, 417.7, 418-1.7, 418-2.7, 414.8, 416.8, 417.8, 418-1.8, and 418-2.8 of Title 18
           of the NYCRR insofar as that regulation sets the ages of children who can'be served and the
           standards for care; Sections 414.13, 416.13, 417.13, 418-1.13, 418.2.13 of Title 18 of the NYCRR
           suspending requirements for staff qualifications; Section 390 of the Social Services law suspending
           provisions setting capacity limits for family and group family day care programs and standards for
           staff/child ratios in all child care modalities; Sections 390(3) and 390-a of the Social Services Law
           and regulations at 18 NYCRR Sections 413(g), 414.14, 415.13, 416.14, 417.14, 418-1.14, 418-2.14,
           allowing for the waiver of certain provisions establishing training and inspection requirements for
           child day care; and Section 424-a of the Social Services Law insofar as allowing for the waiver of
           fees paid for statewide central register of child abuse and maltreatment database check;

   •       Section 410-w of the Social Services Law and sections 404.1, 404.7, 415.2, 415.3, 415.6 of Title 18
           of the NYCRR insofar as that statute and those regulations establish financial eligibility standards,
           the reimbursement requirements, and set timeliness requirements for the provision of services
           including payment for absences due to COVID-19 abatement processes;

Suspension of regulations to prevent delays in providing home delivered meals and in providing
services under the Expanded In-Home Services for the Elderly Program (EISEP) to older adults:

   •       Clause (d) of subparagraph (ii) of paragraph (3) of subdivision (a) of section 6654.10 of Title 9 of
           the NYCRR, insofar as it requires an assessment be conducted prior to or within 10 days of the
           initiation of home delivered meals;

   •       Subdivision (h) of section 6654.16 of Title 9 of the NYCRR, insofar as it requires an assessment be
           conducted within 10 working days after the completion of the screening intake and prior to the
           initiation of services under the Expanded In-Home Services for the Elderly Program (EISEP);

   •       Subdivision (n) of section 6654.16 of Title 9 of the NYCRR, to allow for a care plan to remain in
           effect for a period exceeding 12 months under the Expanded In-Home Services for the Elderly
           Program (EISEP) when such care plan would otherwise expire during the period in which a disaster
           emergency is declared;

   •       Subdivision (x) of section 6654.16 of Title 9 of the NYCRR, modifying requirements for
           reassessments to be conducted every 12 months or within 5 days of becoming aware of a change in
           circumstance under the Expanded In-Home Services for the Elderly Program (EISEP);

Suspension of law to allow waiver of requirements necessary for apportionment of school aid:

   •       Section 3604(7) of the Education Law, to the extent consistent and necessary to allow the
           commissioner to disregard such reduction in the apportionment of public money due to a failure by
           a school to meet the instructional requirements proscribed within this section due to the properly
           executed declaration of a local state of emergency as defined within sub-section (i), a school is
           directed to close by a state or local health official or following a properly executed declaration of a
           state of emergency as defined withimub-section (i), limited to the extent that those specified
           schools are unable to make up missed instructional days;

Suspension of laws and regulations relating to emergency procurement:

    •      Sections 553(22), 559, 1209, and 1265-a of the Public Authorities Law, and 21 NYCRR Part 1002,
           to the extent necessary to purchase necessary equipment, materials, supplies, or services, without
           following the standard procurement processes, including the standard prompt payment policy;

Suspensions of law relating to appearances by defendants:

    •      Notwithstanding any other provision of law and except as provided in section 182.30 of Article 182
           of the Criminal Procedure Law, the court, in its discretion, may dispense with the personal
           appearance of the defendant, except an appearance at a hearing or trial, and conduct an electronic
           appearance in connection with a criminal action pending in any county in New York State, provided
           that the chief administrator of the courts has authorized the use of electronic appearance due to the
           outbreak of COVID-19, and the defendant, after consultation with counsel, consents on the record.
           Such consent shall be required at the commencement of each electronic appearance to such
           electronic appearance.

 Suspension of law relating to waiting periods for unemployment insurance claimants whose claims
 arise directly out of COVID-19 outbreak:

    •       Subdivision 7 of Section 590 of the Labor Law, so far as it relates to the waiting period for
            unemployment insurance claimants whose claims for unemployment insurance arise directly out of
            closings of schools or other workplaces in which claimants were employed, or out of claimants'
            isolation or quarantine in connection with COVID-19; and

 Suspension of law allowing the attendance of meetings telephonically or other similar service:

       •    Article 7 of the Public Officers Law, to the extent necessary to permit any public body to meet and
            take such actions authorized by the Iaw without permitting in public in-person access to meetings
            and authorizing such meetings to be held remotely by conference call or similar service, provided
            that the public has the ability to view or listen to such proceeding and that such meetings are
            recorded and later transcribed;
Suspension of law allowing residents of nursing homes to vote with modified visitor policies in place:

   •         Subdivision 8 of section 8-407 of the Election. Law to allow individuals not employed by the Board
             of Elections to assist residents of nursing homes or adult care facilities in the completion of
             absentee ballot applications and voting;

    IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the Executive
Law to issue any directive during a disaster emergency necessary to cope with the disaster, I hereby issue
the following directives for the period from the date of Executive Order through April 11, 2020:


   •         Any guidance issued by the New York State Department of Health related to prevention and
             infection control of COVID-19 at nursing homes and adult care facilities, including but not limited
             to guidance on visitation, shall be effective immediately and shall supersede any prior conflicting
             guidance issued by the New York State Department of Health and any guidance issued by any local
             board of health, any local department of health, or any other political subdivision of the State
             related to the same subject.

    •        Any large gathering or event for which attendance is anticipated to be in excess of five hundred
             people shall be cancelled or postponed for a minimum of thirty days.

    •        Any place of business or public accommodation, and any gathering or event for which attendance is
             anticipated to be fewer than five hundred people, shall operate at no greater than fifty percent
             occupancy, and no greater than fifty percent of seating capacity, for thirty days effective on Friday,
             March 13, 2020, except that any theater seating five hundred or more attendees for a live
             performance located in a city of one million or more shall not hold any further performances after
             5pm on March 12, 2020.

    •        The two preceding directives shAli not apply to a school, hospital, nursing home, other medical
             office or facility as determined by the Commissioner of Health, mass transit or mass transit facility,
             governmental facility, law enforcement facility, or retail establishments including grocery stores.
             The Commissioner of Health may allow for businesses that are not public gathering spaces to
             exceed five hundred persons if the occupancy is less than fifty percent capacity subject to public
             health review.



                                                             GIVEN under my hand and the Privy Seal of the

                                                                            State in the City of Albany the twelfth

                                                                            day of March in the year two

                                                                            thousand twenty.
       h,„


                    Oh:




 BY THE GOVERNOR



              Secretary to the Governor
